Counsel to the Governor, and representing the state in this case, has filed his written motion to strike the case-made, which is Exhibit A to the petition of plaintiff in error, from the files in this cause, for the reason that the same was not filed in the lower court as the law directs. Section 6951, Snyder's Comp. Laws 1909, contains the following provision:
"The case and amendments shall be submitted to the judge, who shall settle and sign the same and cause it to be attested by the clerk or county judge, and the seal of the court to be thereto *Page 427 
attached. It shall then be filed with the papers in the case. Such original case-made shall be filed with the petition in error. * * *"
The certificate attached to the case-made is in the following language:
"I, Sam Hooker, judge of the county court, in and for Oklahoma county, Okla., do hereby state and certify that the above and foregoing is a true, full, complete, and correct transcript of the transcript of the proceedings had in the case of State of Oklahoma, Plaintiff, v. Mrs. May Cook, No. 1,269, pending in the county court of Oklahoma county, state of Oklahoma, and that the above and foregoing is a true and complete case-made of all of the pleadings, motions, proceedings, evidence, verdicts, judgments, orders, and exceptions had, filed, taken, given, and made in said case, and contains all the evidence given and received, and all of the evidence given and rejected in the hearing of said cause, and I do further certify that the same has been duly served within the time allowed by law, and that notice of the signing of the same has been duly given, and that it contains all of the suggestions and amendments made by the prosecuting attorney, and the same is by me hereby settled, signed, and allowed by me as and for a case-made for the Supreme Court. Sam Hooker, Judge of the County Court."
It will be noticed that this certificate concludes with the following language: "And the same is by me hereby settled, signed, and allowed by me as and for a case-made for the Supreme Court." This certificate bears no evidence that it was filed in the lower court. There is no language indicating that it was filed. It does not meet the requirements of the section of the statute above quoted.
The motion to strike the case-made from the files is sustained, and the appeal dismissed.
FURMAN, PRESIDING JUDGE, and DOYLE, JUDGE, concur. *Page 428